ORDER
This matter was before the court on May 3,1983 on an order issued to the respondent to show cause why this appeal ought not to be dismissed.
After hearing arguments of counsel and reviewing the memoranda submitted, it is the conclusion of the court that the trial justice did not err in denying the motion to dismiss, nor did he overlook or misconceive any material evidence, and that there was adequate evidence to support his findings.
Cause not having been shown, this appeal is denied and dismissed.